Case 2:85-cv-04544-DMG-AGR Document 601 Filed 07/15/19 Page 1 of 2 Page ID #:31351



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 85-4544-DMG (AGRx)                                     Date     July 15, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                              Page     1 of 2

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                NOT REPORTED
                Deputy Clerk                                              Court Reporter

      Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
               None Present                                                None Present

   Proceedings: IN CHAMBERS - ORDER RE PROVISION OF CLASS NOTICE FOR
                PLAINTIFFS’ MOTION FOR AWARD OF ATTORNEYS’ FEES [550]

           On June 7, 2019, Plaintiffs filed a Motion for Award of Attorneys’ Fees [Doc. # 550],
   which is scheduled for a hearing on August 2, 2019 at 9:30 a.m. [Doc. # 579.]
   On July 12, 2019, Defendants filed an Opposition. [Doc. # 597.] Plaintiff’s optional Reply is
   currently due on July 19, 2019. See C.D. Cal. L.R. 7-10.

           Although Federal Rule of Civil Procedure 23(h) appears to require that notice of
   Plaintiffs’ Motion for Attorneys’ Fees be “directed to class members in a reasonable manner” in
   order to afford them an opportunity to file objections before the Court issues a ruling thereon,
   Plaintiffs’ filings do not include any proposal for providing such class notice. See Fed. R. Civ.
   P. 23(h)(1)–(2); see also In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 954 (9th Cir.
   2015) (“Federal Rule of Civil Procedure 23(h)(1) requires a claim for attorneys’ fees to be made
   by motion under Rule 54(d)(2) and for ‘[n]otice of the motion [to] be served on all parties and,
   for motions by class counsel, directed to class members in a reasonable manner.’ . . . . ‘The plain
   text of [Rule 23(h)] requires that any class member be allowed an opportunity to object to the fee
   “motion” itself, not merely the preliminary notice that such a motion will be filed.’” (alteration in
   original) (citation omitted) (quoting In re Mercury Interactive Corp. Sec. Litig., 618 F.3d 988,
   993–94 (9th Cir. 2010))); Abels v. JB Legal Grp, P.C., 233 F.R.D. 645, 646 (N.D. Cal. 2006)
   (noting that class counsel could bring a post-judgment motion for fees, and that Rules 23(h)
   and 54(d)(2) “provide for a noticed motion, with the opportunity to be heard from the party to be
   charged or from any class member, or from both”).

           Accordingly, the Court ORDERS Plaintiffs to show cause why they should not be
   required to provide notice to the class in accordance with Rule 23(h) before the Court rules on
   their Motion. If Plaintiffs concede that Rule 23(h)’s notice requirements are applicable, then
   they shall meet and confer with Defendants and formulate a proposal for providing class notice.
   See, e.g., Jt. Proposal re Notice to Franco Class Members at 1–3, Jose Antonio Franco Gonzalez,
   et al. v. William P. Barr, et al., No. CV 10-2211-DMG (DTBx) (proposing a 30-day notice

   CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 601 Filed 07/15/19 Page 2 of 2 Page ID #:31352



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.         CV 85-4544-DMG (AGRx)                                              Date     July 15, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                                            Page     2 of 2

   period for posted notices) [Doc. # 1035]. Plaintiffs’ response to this Order or the parties’ joint
   proposal shall be filed no later than July 29, 2019, and shall include a new proposed hearing date
   on Plaintiffs’ motion, a new proposed deadline for Plaintiffs’ Reply,1 and be accompanied by a
   proposed order relating thereto.2 The Court VACATES the August 2, 2019 hearing.

   IT IS SO ORDERED.




             1
               In order to afford Plaintiffs’ counsel adequate time to respond to any objections, the proposed deadline for
   Plaintiffs’ Reply shall be due after any applicable deadline for filing objections.
            2
                A Word version of the proposed order shall be submitted to the Court in accordance with Local Rule 5-
   4.4.2.

   CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
